United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 06-4109
                                 ________________


United States of America,                  *
                                           *
             Appellee,                     *
                                           *      Appeal from the United States
      v.                                   *      District Court for the
                                           *      District of Nebraska.
Andrew E. Jennings,                        *
                                           *      [UNPUBLISHED]
             Appellant.                    *

                                 ________________

                              Submitted: June 12, 2007
                                  Filed: July 27, 2007
                                ________________

Before MELLOY, SMITH and GRUENDER, Circuit Judges.
                         ________________

PER CURIAM.

       Andrew E. Jennings entered a conditional guilty plea to one count of possession
with intent to distribute fifty grams or more of cocaine base in violation of 21 U.S.C.
§§ 841(a)(1) and (b)(1). Jennings reserved his right to appeal the district court’s1
denial of his motion to suppress evidence found during a search of his vehicle and his
statement to the police officers, and he now appeals.


      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
       On January 15, 2006, Omaha Police Officer Joseph Wherry received a police
dispatch regarding a home robbery. The suspects were reported to be in a white
Chevrolet Suburban or Ford Expedition with tinted windows. One of the suspects was
reportedly armed with a handgun. Immediately after the dispatch, Officer Wherry
observed Jennings’s vehicle, a white Chevrolet Suburban with tinted windows, next
to his vehicle heading northbound on 30th Street away from the area of the reported
robbery. Officer Wherry received backup from other officers and stopped Jennings’s
vehicle to investigate whether the robbery suspects were in the vehicle. During the
stop, Officers Craig Wylie and Jason Slosson, along with other officers, assisted
Officer Wherry. The officers removed Jennings, a female passenger and a child from
the vehicle. The officers then noticed the odor of burnt marijuana coming from the
occupants of the vehicle and from inside the vehicle. Based on this odor, Officers
Wylie and Slosson searched the interior of the vehicle for drugs. Officer Wylie
opened a loose covering to a compartment in the cargo area of the Suburban behind
the second row of passenger seating. In this compartment, he found a bag containing
crack cocaine and a small amount of marijuana, along with a handgun. Officer Wylie
directed the other officers to put Jennings and the female passenger in handcuffs.
Jennings then spontaneously stated that the gun was not loaded. While the exact
timing is unclear, at some point after the officers removed Jennings and the passengers
from the vehicle and detected the burnt marijuana odor, the victims of the robbery did
not positively identify Jennings as the robber.

       Jennings does not challenge the initial stop. Instead, he argues that the district
court erred in denying his motion to suppress because there was no probable cause for
the search of his vehicle and the officers unlawfully continued to detain him after they
determined he was not the robber. Jennings also argues that his statement about the
unloaded gun was “the result of the illegal search and seizure,” an apparent fruit of the
poisonous tree argument. See Wong Sun v. United States, 371 U.S. 471, 485-86
(1963). “We examine the factual findings underlying the district court’s denial of the
motion to suppress for clear error and review de novo the ultimate question of whether

                                          -2-
the Fourth Amendment has been violated.” United States v. Neumann, 183 F.3d 753,
755 (8th Cir. 1999).

       “Police may search a car without a warrant if they have probable cause to
believe that the car contains contraband or evidence.” Id. at 756 (quotation omitted).
The law of this circuit dictates that the odor of burnt marijuana gives an officer
probable cause to search a person’s vehicle for drugs. United States v. Peltier, 217
F.3d 608, 610 (8th Cir. 2000) (finding that an odor of burnt marijuana coming from
a vehicle gave an officer probable cause to search the vehicle for drugs); United States
v. McCoy, 200 F.3d 582, 584 (8th Cir. 2000) (per curiam) (holding that the odor of
burnt marijuana on a person, along with a strong smell of air freshener from the
vehicle, gave an officer probable cause to search the vehicle for marijuana); Neumann,
183 F.3d at 756; United States v. Caves, 890 F.2d 87, 90-91 (8th Cir. 1989). Jennings
argues that the officers’ testimony that they smelled burnt marijuana was “completely
unfounded.” However, the district court found their testimony to be credible, and
credibility determinations by the district court are “virtually unreviewable on appeal,”
United States v. Ralph, 480 F.3d 888, 890 (8th Cir. 2007). Therefore, the officers had
probable cause to search Jennings’s vehicle for drugs because they smelled burnt
marijuana coming from the vehicle and its occupants.

      Jennings then argues that even if the officers had probable cause to conduct the
search, they were not entitled to search the compartment in the cargo area of the
vehicle because their detection of the odor of burnt marijuana only permitted them to
search areas where burnt marijuana may be found. However, since the officers had
probable cause to search for drugs, Officer Wylie properly searched the compartment
within the cargo area of the vehicle. See Caves, 890 F.2d at 90 (stating that an officer
“may examine the contents of all containers, packages and compartments located in
the vehicle, provided that there is probable cause to believe that the object of the
search will be found there”); Neumann, 183 F.3d at 756 (stating that the “smell of
burnt marijuana . . . gave [the officer] probable cause to search the entire vehicle for
drugs”) (emphasis added).

                                          -3-
       Since the officers had probable cause to search the vehicle for drugs based on
the odor of burnt marijuana, we find no merit in Jennings’s argument about his
continued detention. See United States v. Gipp, 147 F.3d 680, 685 (8th Cir. 1998)
(finding that a continued stop based on an officer’s detection of the odor of burnt
marijuana on a person is not unlawful because the odor gives the officer a
“particularized and objective basis for suspecting [the person] was or had recently
engaged in criminal activity”) (internal quotation omitted). Therefore, the officers did
not unlawfully detain Jennings while they searched the vehicle for drugs.

      Finally, since the search and detention were legal, Jennings’s statement that the
gun was unloaded was not the result of an illegal search and seizure that must be
excluded under the fruit of the poisonous tree doctrine. See United States v. Zacher,
465 F.3d 336, 340 (8th Cir. 2006).

      Accordingly, we affirm the district court’s denial of Jennings’s motion to
suppress.
                  ____________________________




                                          -4-